DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport refrigeration system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 and 33 recites the limitation "a compressor".  This limitation is unclear and confusing because is unclear as to what are the meets and bounds of the claim, for example does it includes two compressor (since claim 20 and 29 calls for “compressor”) or is the limitation referring to the same compressor as recited in claim 20 and 29. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. MPEP 2173.05(o). For examination purposes the claim will be interpret as the same compressor referred to in claim 20 and 29.  
Allowable Subject Matter
Claims 20-25, 27-32, 34-38 are allowed.
Claims 26 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:.
Ueno et al. (US 20150192343), Kaga et al. (US 20090001866), are considered to be the closest prior art of record. 
Ueno teaches (Fig 1-8) a transport refrigeration unit, comprising: a refrigerant fluid circuit (see e.g. circuit in Fig 4) including a capacity limiting device (e.g. 32 or 48), wherein the capacity limiting device is configured to control refrigerant (e.g. ¶ 6 “a refrigerant”) flow in the refrigerant fluid circuit (e.g. ¶ 48), a compressor (e.g. 30) see Fig 4) a controller device (100) for controlling an operation of a transport refrigeration unit (e.g. C with 1), including the operation of the compressor and the capacity limiting device (see e.g. Fig 5, “INV”, “MAIN EV” and “INTERMEDIATE EV”); wherein the controller device is configured to: determine an operational mode (see operation modes in Fig 5, e.g. “cooling operation”) of the transport refrigeration unit, wherein the operational mode includes a cooling operational mode (Fig 5, e.g. “cooling operation”), receive a temperature (temperature of 71) inside a transport unit (C, the examiner notes that sensor 71 is inside the transport unit), and then compare the temperature inside the transport unit to a preset setpoint temperature (see e.g. ¶ 76, “first target temperature (Tsp)”), and control the compressor and the capacity limiting device (see e.g. Fig 5, “INV”, “MAIN EV” and “INTERMEDIATE EV”).
Kaga teaches (Fig 2 and 7) the limitation of a refrigeration system comprising a controller device (50) configured to determine that a temperature (Tx) inside a container (10) has reached a preset setpoint temperature (Tt), after the controller device determines that the temperature inside the transport unit has reached the preset setpoint temperature (as seen in Fig 7, when the TX is = to Tt proceeds to S22), the controller device is configured to determine whether the temperature inside the container is drifting away from the preset setpoint temperature in a same direction as the operational mode (as per discussed in ¶ 78-80, when Tx is equal to Tt then the controller proceeds to S24 where the downslope [implying a slope direction and wherein that direction would be the same direction as the operation which in this case is a cooling operation] is determined), and then operate the compressor to modulate a variable refrigeration capacity (see e.g. Fig 7, e.g. S26; the examiner notes that the rotation speed varied the refrigeration capacity).
Re claims 20: 
However, none of the reference of record suggest or render obvious the limitation of the controller determining that a temperature within the transport unit has reached a preset setpoint temperature based on the temperature data; upon determining that the temperature within the transport unit has reached the preset setpoint temperature, the controller determining that the temperature within the transport unit is drifting away from the preset setpoint temperature in a same direction as a temperature control mode; the controller reducing a compressor speed so as to operate at a lowest permissible compressor speed and instructing the valve to close while the compressor is operating at the lowest permissible compressor speed in order to stop the temperature inside the transport unit from drifting further away from the preset setpoint temperature, in combination with the other claimed not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Re claims 29: 
However, none of the reference of record suggest or render obvious the limitation of the controller determining that a temperature within the transport unit has reached a preset setpoint temperature based on the temperature data; upon determining that the temperature within the transport unit has reached the preset setpoint temperature, the controller determining that the temperature within the transport unit is drifting away from the preset setpoint temperature in an opposite direction as a temperature control mode; the controller instructing the valve to open and increasing the compressor speed while the valve is open in order to stop the temperature within the transport unit from drifting further away from the preset setpoint temperature, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight..
Re claims 36: 
However, none of the reference of record suggest or render obvious the limitation of the controller device is configured to determine whether the temperature inside the transport unit is drifting away from the preset setpoint temperature in a same direction as the operational mode or in an opposite direction as the operational mode, and then operate one or more of the compressor and the valve to modulate a variable refrigeration capacity, wherein upon the controller device determining that the temperature inside the transport unit is drifting away from the preset setpoint temperature in the same direction as the operational mode, the controller reduces a compressor speed so as to operate at a lowest permissible compressor speed and instructs the valve to close while the compressor is operating at the lowest permissible compressor speed in order to stop the temperature inside the transport unit from drifting further away from the preset setpoint temperature, and wherein upon the controller device determining that the temperature inside the transport unit is drifting away from the preset setpoint temperature in the opposite direction as the operational mode, the controller instructs the valve to open in order to stop the temperature inside the transport unit from drifting further away from the preset setpoint temperature and increases a compressor speed while the valve is open, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/6/2021